       Case 6:20-cv-01138-EFM-KGG Document 1 Filed 05/26/20 Page 1 of 8


                                                                                         FILED
                                                                                      U.S. District Court
                                                                                       District of Kansas

                          IN THE UNITED STATES DI STRJ CT COURT
                               FOR THE DI STRJ CT OF KANSAS
                                                                                     MAY 2 6 2020
                                                                               ~ ~t2ourt
                                                      )                        ~ )puty Clerk
                                                      )
                                                      )
                                                      )
                                                      )
(Enter above the full name of the Plaintiff(s)        )
                                                      )
vs.                                                   )    Case N umber-6:20-cv-01138-EFM-KGG
                                                                         -- - - - -
                                                      )
                                                      )
Name                                                  )
15      f"k   J; 10,1                                 )
Street and number                                     )
No.rrcYod<              NY              J1>ol8        )
City                    State              ZipCode )

(E nter above the full name and address of the
Defendant in this action - li st the name and
address of any additional defendants on the back
side of this sheet).
                                       CIVIL COMPLAINT

I.     Parties to this civil action:

       (In item A be low, place your name in the first blank and place yo ur presen t address in the
       second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

       A.       Name of plaintiffli-fYt)/                 Jo/\0
                Address   Ila s        r   (l \rt.f'NS,(        Dj[ I   y./;Cb i k-<._ I
                  kfs 01211




                                                                                    CANNE
                                                  1
      Case 6:20-cv-01138-EFM-KGG Document 1 Filed 05/26/20 Page 2 of 8




      (In item B below, w rite the full na me of the defendant in the first blank. ln the second
      blank , write the offic ial positio n of the defendant. Use item C for the names and posit ions
      of any add itio na l defendants).

      B.      Defendant
                        - - -- - - -- - - - -- - - -- - - - - - - - - - 1s
             employed at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




      C.     Additional Defendants- - - - - - -- - - - - - - - - - - - - - -




II.   Jurisdiction:

      (Complete one or more of the fo llowing subparagrap hs, A., B. l , B .2., or B.3. , whichever is
      applicable.)

      A. (If Applicable) Diversity of cit izenship and amount:
              1.      Plaintiff is a citizen of the State of - - - - - - - - -
              2.      The first-named defendant above is either
                              a. a citizen of the State of - - - - -- - - -; or
                              b. a corporatio n incorporated under the laws of the State of
                                   _ _ _ __ _ _ _ and having its principal p lace of bu siness
                                   in a State other than the State of which plaintiff is a citizen.


              3. The second-named defendant above is either
                              a.      a cit ize n of the State of - - - - - - - -; or
                              b.      a co rporatio n incorporated under the laws of the State of
                             _ __ _ ___ and havi ng its principal place of business in a
                              State other than the State of which plaintiff is a citizen.


              (If there are more than two defe ndants, set forth the foregoing information for each
              add itiona l defendant on a separate page and attach it to thjs complaint.)
              Plaintiff states that the mat ter in controversy exceeds, exc lusive of interest and
              costs, the sum of sevent y-five tho usand do llars ($75 ,000.00).


                                                  2
Case 6:20-cv-01138-EFM-KGG Document 1 Filed 05/26/20 Page 3 of 8




        B.      (If a pplicable) Jurisd ictio n fo unded on gro unds other than di ve rsit y
        (C heck a ny o f the fo llow ing w hich ap pl y to this case).


                         T his case ari ses under the followin g section of the Constitut io n of
                         the U nited States o r statute of the Un ited States (28 U.S.C. §1 33 1):
                         Constitution, Article_ _ , Section_ _
                         Statute, US Code, T itle_ _ , Sectio n

        _0_2.            T his case ari ses because of vio lation of the c ivil or equal rights,
                         privileges, o r immunit ies accorded to cit ize ns of, or persons w ith in
                         the juri sdi ct ion of, the United States (28 U.S .C. § 1343).

        _0_3.            Other ground s (spec ify and state any statute w hic h g ives rise to such
                         grounds):

                          .IDva.Si'af'.        of             #).J£fol
                                                      fy:,',1a.cY
                          De-fu..MJ1~()
                                 '
                                                    ot    Ch~ W If l.l-1/cbf'



III .   Statement of Claim :

(State here a sho1t and plain statement of the claim show ing that plaintiff is entitled to
relief. State what each defendant did that vio lated the right(s) of the plai ntiff, including
dates and places of such conduct by the defendant(s) . Do not set fo 1t h legal arguments.
If yo u intend to allege more than one c la im, number and set fo rth each claim in a separate
paragraph. Attach an additional sheet, if necessary, to set fo rth a short and plain statement
of the claim[s].)




IV.     Re li ef:

(S tate brie fl y exact ly w hat judgeme nt o r relief yo u want fro m the Co u1t.   Do not make
legal arguments.)


                                              3
Case 6:20-cv-01138-EFM-KGG Document 1 Filed 05/26/20 Page 4 of 8




 c.cdd i f/a11nd Pu_;~ 5 a:fiadud.
                            _



V.      Do yo u claim the wrongs alleged in yo ur complaint are cont inuing to occur at the
present time ? Yes    IZJ NoO

VI.     Do yo u c laim actua l damages for the acts alleged in yo ur complaint?
        Yescg:i       NoD

VII .   Do you claim punitive monetary damages? Yes ~             No   D

If you answered yes, state the amo unts cla imed and the reaso ns you claim you are entitled
to recover money damages.




                                                                       bc1tl- /v?e.
                              ~~k -b M'I
 "f.Mott1Jo&/I~ £{)t.41ciu}/ Y Md
              ~
 f&C5MtX I ra~.J10/]
                  '
                     , .A1x, C, Val v=/~t,f ~15 IiotWJ
                                   1




 a..,(L      12411 ~         Ln0 I,{?ll ~




                                          4
      Case 6:20-cv-01138-EFM-KGG Document 1 Filed 05/26/20 Page 5 of 8




      Vlll.   Administrative Procedures:

              A.      Have the claims which you make in this c ivil act ion been presented through
              any type of Administrati ve Procedure wit hin any government agency?
              Yes I.BJ. NoD

              B.     If yo u answered yes, give the date yo ur claims were presented,
              how they were presented , and the resu lt of that procedure:

                       A, Pt-+il,011
                              1111                                            slalUJa9/
              ~/c./i f-r&;fl ,'c,.,7                                          Y-a:uz fl Y lxq7

              C.      If yo u answered no, give the reasons, if any, why the claims made in this
              action have not been presented through Admini strative Procedures:




IX.   Re lated L itigation:

      Please mark the statement that pertains to this case:

                      This cause, or a substantial ly equivalent complaint , was previo usly filed in
                      this court as case number £:,.'!,a -CV:--da9Z.-EH1\3K,d assigned to the Honorable
                      Judge          tfllJf!J,.,-1:6
                                           6 {;,4_.J{....             .     00

       •              Neither this cause, nor a substantiall y equ ivalent complaint, previously has
                      been fi led in this co urt, and therefore this case may be opened as an original
                      proceeding.


                                                           S ignature of Plaintiff


                                                           Name (P rint or Type)

                                                           J/06 Jr,_ ViC.r{'fl~5S     l2Vi.II~
                                                           Add ress




                                                       5
Case 6:20-cv-01138-EFM-KGG Document 1 Filed 05/26/20 Page 6 of 8




                             I
                           5? Jtfrlf~tl I      ?z;;TV) ~7IT'l'-f
        Case 6:20-cv-01138-EFM-KGG Document 1 Filed 05/26/20 Page 7 of 8




                                                                               /7218
                                                     City           State       Z ip Co de

                                                      Sol --5 9/- 7tlo
                                                     Telephone N umber


                               DESIGNATION OF PLACE OF TRIAL

Pla intiff designates_{_ [><j'.Wichita. 0Kansas C ity . or 0   Topeka} , Kansas as the
                                           (Select One)
locatio n fo r the tria l in this matter.


                                                     Signature of Plaintiff


                                REQUEST FOR TRIAL BY JURY

Plaintiff requests tr ia l by jury { 0Yes o r QNo }
                                      (Select One)




                                                     Signature of Plaintiff

Dated: 15:.,.. ,2.2_ ....z~~
 (Rev. 10/15)




                                                 6
       Case 6:20-cv-01138-EFM-KGG Document 1 Filed 05/26/20 Page 8 of 8
Tdfdl J~til-5
/ loi L(}V(.,,(/1cSs                                                                                                 u.!li rS'!slt~E PAID
vv Ic.h ; m...; "1 5                                                                                                 ~ CHl'f'A, KS
                                                                                                                     672 07
                                                                                                                     ~~M ~20
                                                                       ~'If~.
67lib                                                                       1000                                        $1.60
                                                                                                  67202               R2305H 126940 -7




                               un itt-tJ 51?LftJ          [)ls.fr,·cf                                  C6Utr+
                                    C/ur1{'5      o+f;cc
                                 1oJ Nor-1-h




                                                              1i1,11 11 ,1·lfllil11111 ··111ll /1111 1,111/1 l,lll·,,,1 11 .. ,
                                                                                                           1
